ATTORNEY DISCIPLINARY PROCEEDING PER CURIAM | The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent mismanaged her client trust account, which resulted in the negligent commingling and conversion of funds. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition, IT IS ORDERED that the Petition for Consent Discipline be accepted and that Elaine Appleberry, Louisiana Bar Roll number 22923, be suspended from the practice of law for a period of six months. This suspension shall be deferred in its entirety, subject to a one-year period of supervised probation. The probationary period shall commence from the date respondent, the probation monitor, and the ODC execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate. IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.